Citation Nr: 1206247	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  06-34 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for depression, for the portion of the appeal period extending from October 7, 2005 to October 13, 2009.

2.  Entitlement to an evaluation in excess of 30 percent for depression, for the portion of the appeal period extending from October 14, 2009, forward.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran had active service from June 1995 to October 2001.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), located in Pittsburgh, Pennsylvania, which granted service connection for depression and assigned an initial 10 percent evaluation effective from October 2007.  Subsequently, while the appeal was pending, an October 2011 rating action granted a 30 percent evaluation for depression, for the portion of the appeal period extending from October 14, 2009, forward.

This appeal arises from initial rating award and in this case, staged ratings have been assigned for various periods of the appeal period.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Therefore, the claims relating to higher ratings for depression for each of the staged periods have been separated and are set forth as described in the title page.

The matter on appeal was previously before the Board in September 2010, at which time it was remanded for additional evidentiary development.  As will be further explained herein, there has been substantial compliance with the actions requested in that Remand and the case has returned to the Board for appellate consideration.  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).  

A February 2012 review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  For the portion of the appeal period extending from October 7, 2005 to June 11, 2008, depression was manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication, but was not productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks

2.  For the portion of the appeal period extending from June 12, 2008, forward, depression has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but is not productive occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for depression have not been met for the portion of the appeal period extending from October 7, 2005 to June 11, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9434 (2011).

2.  The criteria for an evaluation of 30 percent, but no greater, for depression have been met for the portion of the appeal period extending from June 12, 2008, forward.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9434 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the initial rating claim on appeal, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran dated in February 2006 (addressing the elements of service connection prior to the grant of service connection for depression).  As this is an appeal arising from a grant of service connection, the notice that was provided before service connection was granted was legally sufficient and VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issue on appeal has been obtained.  The Veteran's service treatment and post-service treatment records were obtained and the file includes arguments, contentions and statements of the Veteran and her representative.  

VA's duty to assist includes obtaining an examination and medical opinion when necessary to make an adequate determination.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  The Veteran was afforded VA examinations in February 2006 and October 2010 in connection with the claim currently on appeal.  The Veteran and her representative have not maintained that either of these examinations were inadequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  Accordingly, the Board finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

Factual Background

The Veteran filed an original service connection claim for depression on October 7, 2005.  

VA records show that on examination of September 2005, the Veteran complained of migraine headaches (separately service-connected) and depression just preceding the headaches.  On examination, mood was euthymic and affect was appropriate.  The Veteran reported having stress related to family issues.  Insight and judgment were within normal limits and thought processes were logical.  She denied having any thoughts of harming herself or others.  No psychiatric diagnosis was made at that time and a Global Assessment of Functioning (GAF) score of 70 was assigned.  The examiner explained that the Veteran did not exhibit symptoms meeting the DSM-IV criteria for a diagnosis of major depression.

A VA general medical examination was conducted in February 2006 at which time the diagnosed conditions included migraine headaches.  The examiner opined that symptoms of visual aura, memory loss and slurred speech were all manifestations of headaches.

A VA examination for mental disorders was conducted in February 2006.  It was noted that the Veteran was taking Prozac mostly in conjunction with symptoms of migraine headaches.  The report indicated that the Veteran was employed as an administrative assistance and that she participated in social activities including tennis and bowling.  On mental status examination, the Veteran was fully oriented, speech was normal, mood was euthymic and affect was appropriate.  Memory and intellect were intact.  There was no evidence of impairment of insight or judgment.  Adjustment disorder with depression, very mild, secondary to service-connected migraine headaches was diagnosed and a GAF score of 70 to 75 was assigned.  The examiner commented that the Veteran's psychiatric status was considered to be relatively stable and normal, with some mild depression associated with discomfort due to headaches.  

By rating action of June 2006, service connection was established for depression for which an initial 10 percent evaluation was assigned effective from October 7, 2005.  

Thereafter it was not until June 12, 2008 that the Veteran was seen by VA mental health as a result of a positive depression screen.  At that time, the Veteran was well-oriented and denied having symptoms of hallucinations, paranoid thoughts, or suspiciousness.  The Veteran reported sleeping 11 to 12 hours a day and 8 to 9 hours a night with disruptions.  She endorsed having symptoms of anxiety, seasonal fluctuations in mood, and excessive spending which had recently led her to file for bankruptcy.  It was noted that the Veteran was employed at a local drop-in center, of which her mother was serving as Director.  A diagnostic impression of bipolar disorder was made and she was scheduled for a comprehensive psychiatric evaluation.

The Veteran was evaluated by a VA psychologist on June 17, 2008.  She reported that she was taking Prozac which was helpful in limiting migraines, stress, anxiety and depression.  She reported that her stress level had recently risen as a result of increasing problems on her job as coordinator of a drop-in center, family issues, medical problems, and financial concerns.  She reported having recently increased anxiety and denied having any addictive behavior or thoughts/history of suicide attempts.  It was noted that the Veteran was single and living with her mother who was being treated for cancer.  Mental status examination revealed that the Veteran was well oriented and that speech was normal.  Mood was euthymic and affect was appropriate.  Memory and intellect were intact and there was no evidence of impairment of insight or judgment.  Signs of anxiety were noted without evidence of any psychosis.  Major depressive disorder and generalized anxiety disorders of moderate intensity, in a patient showing evidence of obsessive-compulsive personality disorder, were assessed.  A GAF score of 55 to 60 was assigned.  

The Veteran was seen for re-evaluation in September 2008.  She reported that she was sleeping better and had recently participated in social activities including going to the zoo and a party.  She reported that she had not had a panic attack since changing her medication.  Mental status examination revealed that the Veteran was well oriented and that memory was good.  Thought process, insight and judgment were good.  Signs of anxiety were noted without evidence of any paranoia.  The Veteran denied having manifestations of hallucinations or delusions.  Adjustment disorder with mixed anxiety and depressed mood was diagnosed and a GAF score of 65 was assigned.  Nearly identical findings were made upon mental status examination of November 2008.  When seen in January and March 2009, slightly elevated anxiety related to work issues and the health of the Veteran's mother was noted and GAF scores of 63 were assigned.  The March 2009 record reflects that the Veteran was in school and working.  At that time, she was well-oriented, speech was normal, and mood and concentration were described as good.  The Veteran denied having manifestations of hallucinations, delusions, or homicidal/suicidal ideation.  

When evaluated in June 2009, the Veteran was well-oriented, speech was normal, and concentration, insight and judgment were described as good.  The Veteran denied having manifestations of hallucinations, delusions, or homicidal/suicidal ideation.  An August 2009 record reflects that mood was good with a little anxiety and no depression.  The Veteran was well-oriented, speech was normal, and concentration, insight and judgment were described as good.  The Veteran denied having manifestations of hallucinations, delusions, or homicidal/suicidal ideation.  Adjustment disorder with mixed anxiety and depressed mood was diagnosed and a GAF score of 66 was assigned.

When seen by VA mental health on October 14, 2009, the Veteran complained of having neck and hip problems and reported that she had recently been laid off due state budget issues, but thought she might be back to work in November.  She stated that she was still going to school, was exercising, renovating her house and assisting with her brother's wedding.  The Veteran was well-oriented, speech was normal, and concentration, insight and judgment were described as good.  The Veteran denied having manifestations of hallucinations, delusions, or homicidal/suicidal ideation.  Adjustment disorder with mixed anxiety and depressed mood was diagnosed and a GAF score of 66 was assigned.  Similar findings and a GAF score of 66 were shown upon evaluation in December 2009.

Upon evaluation by VA in late June 2010, the Veteran reported that she had anxiety related to her mother's heart surgery being performed the next day.  She reported that she had been exercising.  On examination, the Veteran was well-oriented, speech was normal, and concentration, insight and judgment were described as good.  The Veteran denied having manifestations of homicidal/suicidal ideation or intent.  Adjustment disorder with mixed anxiety and depressed mood was diagnosed and a GAF score of 68 was assigned.

A VA examination was conducted in October 2010.  The examiner noted that the Veteran was having increasingly frequent migraines and associated depression, which seemed to be related to stressors including family and financial issues.  The report mentioned that the Veteran was attending school and managing a drop-in center.  On examination, the Veteran was well-oriented and speech was normal.  Mood was moderately depressed due to health issues involving both her and her mother; the examiner explained that the bulk of the Veteran's problems were related to non service-connected issues.  Memory and intellect were intact, and insight and judgment were normal.  Major depressive disorder, moderately severe, secondary to multiple life issues and stressors was diagnosed.  Stressors including the health of the Veteran and her mother, as well as family difficulties and work stress were identified.  A GAF score of 60 was assigned which the examiner opined revealed moderate impairment in social and occupational adaptability, secondary to depression associated with migraine headaches, and migraine headaches themselves.  It was noted that due to these difficulties, losing work was apparent.  It was further noted that were one to take into account the Veteran's non-service connected problems (such as her health, financial problems and family conflicts) a GAF score of 45 to 50 would be warranted.  

By rating action of October 2011, an increased evaluation of 30 percent was assigned from October 14, 2009.  The RO explained that the grant was based on manifestations of depressed mood and symptoms controlled by continuous medication, as well as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

Analysis

In essence, the Veteran contends that an initial evaluation in excess of 10 percent for depression is warranted for the portion of the appeal period extending from October 7, 2005 to October 13, 2009, and that an evaluation in excess of 30 percent is warranted for the portion of the appeal period extending from October 14, 2009, forward.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where, as here, the appellant has expressed dissatisfaction with the assignment of an initial rating following an award of service connection for a disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the United States Court of Appeals for Veterans Claims (Court) held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

The Veteran's disability due to service-connected depression is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The psychiatric symptoms listed in the rating criteria below are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Under the general rating formula for mental disorders, a 10 percent disability evaluation is warranted when the evidence demonstrates occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent disability evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation envisions occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation envisions occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

A 100 percent schedular evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name.

According to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM- IV), which VA has adopted, under 38 C.F.R. §§ 4.125 and 4.130, a GAF score of 61 to 70 denotes mild symptoms or some difficulty in social and occupational functioning.  A GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates serious symptoms or a serious impairment in social, occupational, or school functioning.  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).

As an initial matter, the Board can find absolutely no basis under which to award an initial evaluation in excess of 10 percent for depression for any portion of the appeal prior extending from October 7, 2005 to June 17, 2008.  Clinical evidence reflected that impairment related to the Veteran's depression was mild and GAF scores of 70 to 75, but no lower, were assigned during that period - indicative of mild symptoms.  The records reflect that she was taking medication for regulation of psychiatric symptoms.  All of the aforementioned findings are consistent with and support the assignment of a 10 percent evaluation during the aforementioned period based on evidence demonstrating occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

In order to warrant a 30 percent evaluation, evidence consistent with a showing of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss, must be shown.  However, prior to June 17, 2008, there was no indication in the lay or clinical evidence of impairment of mood, memory or sleep.  Panic attacks are not indicated nor was any appreciative occupational or social impairment mentioned in either the lay or clinical evidence.  

However, a record dated in June 12, 2008 documents manifestations of both anxiety and sleep impairment associated with depression.  On evaluation conducted just days later on June 17, 2008, increased anxiety was again noted.  A September 2008 record mentions a lay history of panic attacks, apparently resolved.  Records dated in 2009 continue to reveal complaints of anxiety.  Having reviewed the lay and clinical evidence pertinent to the appeal period, and with resolution of doubt in favor of the Veteran, the Board has determined that the assignment of an 30 percent evaluation is warranted for depression for the portion of the appeal period extending from June 12, 2008.  

Having determined that a 30 percent evaluation is warranted from June 12, 2008 forward, the Board has considered whether an evaluation in excess of 30 percent is warranted for any portion of the appeal period extending from that date.  A 50 percent evaluation envisions occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

In this regard, neither the Veteran herself has reported, nor are clinical records indicative of manifestations such as: speech irregularities, panic attacks more than once a week, difficulty in understanding complex commands; impairment of short-and long-term memory, impaired judgment; impaired abstract thinking; or disturbances of motivation and mood; which would, if shown, support the assignment of a 50 percent evaluation for depression.  

Socially and occupationally, the Veteran has been both working and going to school for much of the appeal period extending from June 12, 2008.  The file contains no reported problems related to attendance, productivity, reliability or behavior with respect to either endeavor.  While some family strife is evident, difficulty in establishing and maintaining effective work and social relationships is not shown overall, nor is occupational and social impairment with reduced reliability and productivity.  

The Board observes that during the appeal period extending from June 12, 2008 forward, GAF scores ranging from 55 to 68 have been assigned, indicative of mild to moderate overall industrial and social impairment.  A GAF score is probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders. See Massey v. Brown, 7 Vet. App. 204, 208 (1994).  However, VA must assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of an examination.  Id.

In summary, the totality of evidence, reflects that the Veteran's symptoms of depression have been consistent with the criteria described for the assignment of a 30 percent evaluation as manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  In this regard, the GAF scores assigned for the level of the Veteran's impairment have been assessed and considered in conjunction with the reported lay and clinical symptomatology associated with depression, and do not provide a basis, when considered in this manner, for the assignment of a higher evaluation.  Specifically the GAF score of 55 to 60 assigned on June 18, 2008, appeared represent a temporary, not chronic, increase in symptomatology and stress (as reported by the Veteran herself), which was followed by the assignment of consistently higher GAF scores ranging from 63 to 68 as shown on numerous occasions on evaluations conducted between September 2008 and June 2010.  Moreover, even at that time the manifestations enumerated under the rating criteria supporting the assignment of a 50 percent evaluation were not actually shown.  

The Board acknowledges that GAF scores of anywhere from 45 to 60 were assigned upon VA examination of October 2010, which the examiner indicated represented moderate impairment in social and occupational adaptability, secondary to depression associated with migraine headaches and migraine headaches themselves, and which could also include the Veteran's personal stressors (supporting the lowest range of GAF score of 45).  The VA examiner noted that due to these difficulties, losing work was apparent.  However, this appeal concerns only the level of impairment associated with service-connected depression.  In this regard, there has been no lay, clinical, or objective evidence presented indicating that the Veteran has "lost work" or missed work due to her depression nor did not the examiner identify any such evidence supporting the conclusion that such a finding was "apparent."  In fact, there was no supporting evidence provided relating to either the nature and severity of the Veteran's social and/or industrial impairment due solely to depression, which would support the conclusion and GAF scores issues by the VA examiner in October 2010, particularly in light of the fact that they were so much lower than all of the other GAF scores assigned during the bulk of the appeal period extending from September 2008 to June 2010.  

A disability rating is based on an assessment of the overall level of industrial and social impairment associated with PTSD and not a snapshot from a specific date or single interview.  In this case, the overall picture in consistent with the assignment of a 30 percent evaluation, and no higher.  

The Veteran's representative maintains that a 70 percent evaluation is warranted for depression.  Significantly, virtually none of the enumerated criteria such as: obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene, were documented in any of the numerous clinical records applicable to the appeal period.  In fact, the records specifically reflect that the aforementioned manifestations were consistently not present.  Further GAF scores assigned during the applicable appeal period are not consistent with either occupational and social impairment with deficiencies in most areas, difficulty in adapting to stressful circumstances (including work or a worklike setting), or an inability to establish and maintain effective relationships.  The fact that the Veteran is successfully working and going to school similarly fails to indicate the aforementioned level of impairment.  

In light of the totality of the evidence, the Board finds no basis for the assignment of an initial rating in excess of 10 percent for the portion of the appeal period extending from October 7, 2005 to June 11, 2008.  However, with application of the benefit of the doubt in the Veteran's favor, the Board finds that service-connected depression most nearly approximates the criteria for a 30 percent evaluation under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9434, for the portion of the appeal period extending from June 12, 2008, forward, and to this extent the appeal is granted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the preponderance of the evidence is against the assignment of an evaluation in excess of 30 percent for depression for any portion of the appeal period.  Since the evidence relating to this specific matter is not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding resolution of reasonable doubt are not applicable.

Extraschedular Consideration and TDIU

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The manifestations of the Veteran's depression cause impairment that is contemplated by the rating criteria.  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The Board finds that the rating criteria adequately account for the symptomatology associated with the Veteran's depression for the entire period of time during the pendency of this appeal and that the symptomatology and level of social and industrial impairment associated therewith are contemplated in the pertinent rating criteria.  Thus, the disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Referral for consideration of an extraschedular rating is, therefore, not warranted.

The Court has also recently held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In the instant case, the holding of Rice is inapplicable.  In this case, the Veteran has not claimed that her service-connected depression prevents her from working, and the evidence does not reflect the same.  In fact, the most recent evidence on file indicates that the Veteran is both employed and attending school.  Thus, a claim for TDIU has not been raised in this decision as there is no cogent evidence of unemployability.


ORDER

An initial evaluation in excess of 10 percent for depression is denied for the portion of the appeal period extending from October 7, 2005 to June 11, 2008.

Subject to the provisions governing the award of monetary benefits, an evaluation of 30 percent for depression is granted, effective from June 12, 2008.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


